DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The modifications to the drawings were received on 02/25/2021.  These modifications are accepted by the Examiner. 
In view of the amendment filed on 02/25/2021, the Examiner withdraws Drawing objections of the previous Office action.
Specification
The modifications to the specification were received on 02/25/2021.  These modifications are accepted by the Examiner. 
Claim Rejections - 35 USC § 112
The modifications to the claims were received on 02/25/2021.  These modifications are accepted by the Examiner. 
In view of the amendment filed on 02/25/2021, the Examiner withdraws claim rejections under 35 USC § 112(b) to claims 15-17 of the previous Office action.
Response to Arguments
Regarding Rejection of Claim 1 under 35 U.S.C. 102/103:
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive.
The Applicant contends:
“First, Johnson discloses four different techniques (see Table I, page 40) for analyzing painting images; Johnson identifies those four techniques as D4 Wavelets, Contours, fake van Gogh painting commissioned or sold by German art dealer Otto Wacker) resembled the styles of the two training paintings according to the standard deviations of the brushstroke curvatures. In contrast, when Johnson compared the training works to test works using the lower-level texture features extracted by the wavelets techniques, forgery F418 was shown to be unlike the two training paintings. Thus, Johnson clearly denigrates the technique for extracting geometric characteristics of strokes, and instead favors the “texture-based” models using wavelets. The Examiner notes in the Office Action that Johnson describes experimental results in Johnson’s Figure 5. In this regard, the Examiner states that: “Johnson specifically discloses ‘Figure 5, which displays the five paintings (among the 78) that are closest to the 23-painting training set" ... "(a) Paintings ranked as most similar and (b) least similar to van Gogh's brushstroke styles learned from the 23 training images using wavelet-based texture features as well as the five paintings furthest from the training set")” [emphasis by the Examiner], However, Johnson’s caption to his Fig. 5 results clearly states that such results were “learned from the 23 training images using wavelet-based texture features.” In other words, the works identified in Johnson’s Fig. 5 as “most similar” and “least similar” to van Gogh’s “brushstroke styles” were not determined by using Johnson’s edge-detection-based method to trace the contours of strokes; rather, Johnson explains that Figure 5 illustrates experimental results “based only on the texture modeling” (see page 42), and “using wavelet-based texture features” (see caption under Fig. 5). Another instance of the Examiner confusing Johnson’s texture-based methods with brushstroke geometries appears in the Office Action at pages 6-7, where the Examiner states: “Johnson specifically discloses "By selecting the appropriate scale of analysis, i.e., the very fine scale at which the Gabor wavelet filters highlight (parts of) brushstrokes, we can make a computational analysis of the brushstrokes in a painting. More visible brushstrokes give rise to more contours, leading to large energy values. Even this straightforward analysis technique makes the well-known Wacker forgery F418 (The Sea at Saintes-Maries) pop out in the analysis, as illustrated in Figure 9, showing the energy values for five paintings, including F418.” What the Examiner has ignored, however, is that the results reported by Johnson in Fig. 9 were measured with Gabor wavelet filters (described at page 46 of Johnson) which are a form of texture analysis (see Johnson’s Table 1), and not by detecting stroke geometries. Thus, it should be clear from the foregoing that even Johnson doubts the validity of using Johnson’s so-called “edge-detection-based method” developed to detect 

The Examiner disagrees, and asserts that, as indicated in the previous Office action Johnson doesn't specifically disclose to attribute a work of art to one of a plurality of potential artists, and thereby identify the artist who created such work of art. Blessing discloses to attribute a work of art to one of a plurality of potential artists, and thereby identify the artist who created such work of art (abstract, Blessing specifically discloses Our approach focuses on classifying works of seven different artists, by using a multi-class SVM with state-of-the­art features"). Johnson and Blessing are analogous art (as indicated by the Applicant Blessing is aware of Johnson work) because they are from the same field of communications. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Johnson the multi artist model disclosed by Blessing. The suggestion/motivation for doing so would have been to identifying an artist's painting (Blessing section 1 Introduction).
Johnson clearly discloses the use of strokes for artist identification (title “Image Processing for Artist Identification. Computerized analysis of Vincent van Gogh’s painting brushstrokes”).
The way the strokes are analyzed is not in the claim.
Blessing is used in the rejection to consider more than one artist.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “stroke geometry”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For these reasons and the reasons of the previous Office action the rejection of claim 3 is maintained.
Regarding Rejection of Claim 11 under 35 U.S.C. 103:
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive.
The Applicant contends:
“As in the case of former claim 3, the Examiner rejected independent claim 11 under 35 U.S.C. 103 as being unpatentable over Johnson in view of Blessing. In supporting such rejection, the Examiner again quotes from the Johnson article regarding van Gogh's brushstroke styles learned from the 23 training images; however, as noted above, the only brushstroke style learning process actually credited by Johnson is derived using wavelet-based texture features, and not from brushstroke geometries. In this regard, the Examiner quotes from Johnson as follows: “By selecting the appropriate scale of analysis, i.e., the very fine scale at which the Gabor wavelet filters highlight (parts of) brushstrokes, we can make a computational analysis of the brushstrokes in a painting. More visible brushstrokes give rise to more contours, leading to large energy values. Even this straightforward analysis technique makes the well-known Wacker forgery F418 (The Sea at Saintes-Maries) pop out in the analysis, as illustrated in Figure 9, showing the energy values for five paintings, including F418.” However, the above text quoted by the Examiner is found in the Johnson article under the heading “PAINTING ANALYSIS WITH GABOR WAVELETS”. As explained by Johnson, this is implemented by convolving paintings with multiscale-oriented Gabor wavelet filters, as taught in Johnson’s cited reference 11 (J.G. Daugman, “Complete discrete 2-D Gabor transforms by neural networks for image analysis and compression,” IEEE Trans. Signal 

The Examiner disagrees, and asserts that, the rejection under 35 USC 103 of claim 11 is different from the rejection under 35 USC of claim 3.
The Examiner also disagrees, and asserts that, as indicated in the previous Office action Johnson indeed discloses identifying a plurality of strokes within the received digitized image data associated with the work of art to be analyzed (experimental results pages 42-44 figure 5 Johnson specifically discloses “Figure 5, which displays the five paintings (among the 78) that are closest to the 23-painting training set” … “(a) Paintings ranked as most similar and (b) least similar to van Gogh’s brushstroke styles learned from the 23 training images using wavelet-based texture features as well as the five paintings furthest from the training set”); segmenting the plurality of identified strokes into a plurality of digitized individual strokes associated with the work of art to be analyzed (Figure 4 (b) Johnson specifically discloses “(b) We developed an edge detection based algorithm to trace the individual brushstrokes.”); analyzing the plurality of digitized individual strokes of the work to be analyzed to determine corresponding stroke characteristics (Figure 4 (b) Johnson specifically , several geometric features are computed, such as the length, orientation, and average curvature for each stroke contour line.”) 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “stroke geometry”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For these reasons and the reasons of the previous Office action the rejection of claim 11 is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 1 above, and further in view of Blessing (“Using Machine Learning for Identification of Art Paintings.” (2010).
Regarding claim 1, Johnson discloses providing to a computer a plurality of digital images of works of art for which the identity of the artist is known, each of such known works of art including a plurality of strokes (experimental results pages 42-44 figure 5 Johnson specifically discloses “Figure 5, which displays the five paintings (among the 78) that are closest to the 23-painting training set” … “(a) Paintings ranked as most similar and (b) least similar to van Gogh’s brushstroke styles learned from the 23 training images using wavelet-based texture features as well as the five paintings furthest from the training set”); using a computer to identify individual strokes within such known works of art (Figure 4 (b) Johnson specifically discloses “(b) We developed dge detection based algorithm to trace the individual brushstrokes.”); using a computer to determine stroke characteristics for each identified individual stroke (Figure 4 (b) Johnson specifically discloses “Using an edge-detection-based method developed to trace the contours of strokes, several geometric features are computed, such as the length, orientation, and average curvature for each stroke contour line.”); using a computer to establish from such stroke characteristics one or more stroke signatures associated with the artist of each such known work of art (Figure 4 (b) Johnson specifically discloses “Using an edge-detection-based method developed to trace the contours of strokes, several geometric features are computed, such as the length, orientation, and average curvature for each stroke contour line.”)
;storing the stroke signatures in a memory associated with a computer (Figure 4 (b) Johnson specifically discloses “consider one specific feature and denote it by xi , where
i = 1,..., k is the index for extracted brushstroke contour lines. A probabilistic model is built based on each feature set {xi, i = 1,..., k}, where xi s are treated as independent samples from the same distribution.”); providing to a computer a digitized image of a work of art to be analyzed, the work of art to be analyzed including a plurality of strokes 
(Johnson specifically discloses “The PS group has developed an online system that can
compare any painting against any subset of training paintings, using any or all types of the features extracted.”); using a computer to identify individual strokes within the work of art to be analyzed (Figure 4 (b) Johnson specifically discloses “(b) We developed an edge detection based algorithm to trace the individual brushstrokes.”); using a computer to determine stroke characteristics for each identified individual stroke within the work of art to be analyzed (Figure 4 (b) Johnson specifically discloses “Using an edge-length, orientation, and average curvature for each stroke contour line.” … “Consider one stroke feature, e.g., average curvature. Let the set of features for a patch be {xi, i = 1,..., k}. We form a discrete distribution for the patch by quantizing the xi s. Here, we used the Lloyd algorithm or K-means clustering to partition the feature space and calculate the centroids of each partition.”)
using a computer to compare stroke characteristics within the work of art to be analyzed with stored stroke signatures associated with one or more artists of such known works of art (Johnson specifically discloses “The PS group has developed an online system that can compare any painting against any subset of training paintings, using any or all types of the features extracted.”); and using the computer to determine, based upon such comparison, a likelihood that each identified stroke being analyzed was created by such first known artist, and aggregating the likelihood for each identified stroke to determine a statistical likelihood that the work of art to be analyzed is a work of art that was created by an artist of one or more of such known works of art (Johnson specifically discloses “By selecting the appropriate scale of analysis, i.e., the very fine scale at which the Gabor wavelet filters highlight (parts of) brushstrokes, we can make a computational analysis of the brushstrokes in a painting. More visible brushstrokes give rise to more contours, leading to large energy values. Even this straightforward analysis technique makes the well-known Wacker forgery F418 (The Sea at Saintes-Maries) pop out in the analysis, as illustrated in Figure 9, showing the energy values for five paintings, including F418. Large energy values, possibly indicative of more hesitant brushstrokes, are characteristic of copies and forgeries of van Gogh paintings; as in the what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton."
brushstroke styles learned from the 23 training images using wavelet-based texture features as well as the five paintings furthest from the training set”); identifying a plurality of strokes within the received digitized image data associated with the work of art to be analyzed (experimental results pages 42-44 figure 5 Johnson specifically discloses “Figure 5, which displays the five paintings (among the 78) that are closest to the 23-painting training set” … “(a) Paintings ranked as most similar and (b) least similar to van Gogh’s brushstroke styles learned from the 23 training images using wavelet-based texture features as well as the five paintings furthest from the training set”); segmenting the plurality of identified strokes into a plurality of digitized individual strokes associated with the work of art to be analyzed (Figure 4 (b) Johnson specifically discloses “(b) We developed an edge detection based algorithm to trace the individual brushstrokes.”); analyzing the plurality of digitized individual strokes of the work to be analyzed to determine corresponding stroke characteristics (Figure 4 (b) Johnson specifically discloses “Using an edge-detection-based method developed to trace the contours of strokes, several geometric features are computed, such as the length, orientation, and average curvature for each stroke contour line.”); comparing the determined stroke characteristics of the work to be analyzed to stroke characteristics that is based on authentic works of art by a first known artist (Johnson specifically discloses “The PS group has developed an online compare any painting against any subset of training paintings, using any or all types of the features extracted.”); and determining a statistical likelihood that each identified stroke being analyzed was created by such first known artist, and aggregating the determined statistical likelihood for each identified stroke to determine a statistical likelihood that the work of art being analyzed was created by such first known artist (Johnson specifically discloses “By selecting the appropriate scale of analysis, i.e., the very fine scale at which the Gabor wavelet filters highlight (parts of) brushstrokes, we can make a computational analysis of the brushstrokes in a painting. More visible brushstrokes give rise to more contours, leading to large energy values. Even this straightforward analysis technique makes the well-known Wacker forgery F418 (The Sea at Saintes-Maries) pop out in the analysis, as illustrated in Figure 9, showing the energy values for five paintings, including F418. Large energy values, possibly indicative of more hesitant brushstrokes, are characteristic of copies and forgeries of van Gogh paintings; as in the Pr analysis, a few true van Goghs are found to stand out in the Ma analysis as well.”). Johnson doesn’t specifically disclose at least one computational model. Blessing discloses the use of computational models for art identification (Blessing specifically discloses “Machine learning applications have been suggested for many tasks. We have investigated the suitability of applying machine learning to the problem of art identification, which we believe to be a new, but promising field”). Johnson and Blessing are analogous art because they are from the same field of communications. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Johnson the computational model disclosed by Blessing. The 
Regarding claim 4, Johnson and Blessing disclose claim 1, Blessing also discloses the use of computational models for art identification (Blessing specifically discloses “Machine learning applications have been suggested for many tasks. We have investigated the suitability of applying machine learning to the problem of art identification, which we believe to be a new, but promising field”). 
Regarding claim 5, Johnson and Blessing disclose claim 4, Blessing also discloses a machine learning model identification (Blessing specifically discloses “Machine learning applications have been suggested for many tasks. We have investigated the suitability of applying machine learning to the problem of art identification, which we believe to be a new, but promising field”).
Regarding claim 8, Johnson and Blessing disclose claim 1, Johnson also discloses the plurality of strokes of the work of art to be analyzed are not visible to the human eye, and wherein the digitized image of the work of art to be analyzed is obtained by a non-invasive imaging technique (Johnson specifically discloses “As image data acquisition technology has advanced in the past decade, museums have routinely begun to assemble vast digital libraries of images of their collections. The cross-disciplinary interaction of image analysis researchers and art historians has reached a stage where technology developers can focus on image analysis tasks supportive of the art historian’s mission of painting analysis in addition to activities in image acquisition, storage, and database search [2], [20].In particular, the problem of artist identification seems ripe for the use of image processing tools.” … “Using an edge-detection-based 
Regarding claim 9, Johnson and Blessing disclose claim 1, Johnson also discloses to determination of shape characteristics for each identified individual stroke (Figure 4 (b) Johnson specifically discloses “Using an edge-detection-based method developed to trace the contours of strokes, several geometric features are computed, such as the length, orientation, and average curvature for each stroke contour line.”)
Regarding claim 10, Johnson and Blessing disclose claim 9, Johnson also discloses to quantifying at least one characteristic from the group including boundary shape, contour smoothness, contour curvature, stroke thickness profile, and relative stroke length (Figure 4 (b) Johnson specifically discloses “Using an edge-detection-based method developed to trace the contours of strokes, several geometric features are computed, such as the length, orientation, and average curvature for each stroke contour line.”)
Regarding claim 12, Johnson and Blessing disclose claim 11, Johnson also discloses comparing the determined stroke characteristics of the work to be analyzed to stroke characteristics (Johnson specifically discloses “The PS group has developed an online system that can compare any painting against any subset of training paintings, using any or all types of the features extracted.”); and determining a statistical likelihood that each identified stroke being analyzed was created by such first known artist and aggregating the determined statistical likelihood for each identified stroke based to determine a statistical likelihood that the work of art being analyzed was created by brushstrokes, we can make a computational analysis of the brushstrokes in a painting. More visible brushstrokes give rise to more contours, leading to large energy values. Even this straightforward analysis technique makes the well-known Wacker forgery F418 (The Sea at Saintes-Maries) pop out in the analysis, as illustrated in Figure 9, showing the energy values for five paintings, including F418. Large energy values, possibly indicative of more hesitant brushstrokes, are characteristic of copies and forgeries of van Gogh paintings; as in the Pr analysis, a few true van Goghs are found to stand out in the Ma analysis as well.”). Blessing discloses at least a second computational model that is based on authentic works of art by a second known artist (abstract section 2, Blessing specifically discloses “Our approach focuses on classifying works of seven different artists, by using a multi-class SVM with state-of-the-art features” … “We focused on a set of paintings from seven different artists: Cezanne, Dali, Durer, Monet, Picasso, Rembrandt and Van Gogh.”).
Regarding claim 13, Johnson and Blessing disclose claim 11, Johnson also discloses a high statistical likelihood that the work of art being analyzed was created by such first known artist indicates that the work of art being analyzed is an authentic work of art by such first known artist (Johnson specifically discloses “By selecting the appropriate scale of analysis, i.e., the very fine scale at which the Gabor wavelet filters highlight (parts of) brushstrokes, we can make a computational analysis of the brushstrokes in a painting. More visible brushstrokes give rise to more contours, leading to large energy values. Even this straightforward analysis technique makes the well-
Regarding claim 14, Johnson and Blessing disclose claim 12, Blessing discloses a high statistical likelihood that the work of art being analyzed was created by such first known artist indicates that the work of art being analyzed is attributable to such first known artist (abstract section 4, Blessing specifically discloses “The results we obtained for both the two-class and the multi-class problem are very promising. In particular, the overall accuracy for the multi-class problem with seven different artists was 85.13%, which is most likely higher than most people’s performance”); and a high statistical likelihood that the work of art being analyzed was created by such second known artist indicates that the work of art being analyzed is attributable to such second known artist (abstract section 4, Blessing specifically discloses “The results we obtained for both the two-class and the multi-class problem are very promising. In particular, the overall accuracy for the multi-class problem with seven different artists was 85.13%, which is most likely higher than most people’s performance”).
 Regarding claim 15, Johnson and Blessing disclose claim 11, Blessing also discloses a machine learning model (Blessing specifically discloses “Machine learning applications have been suggested for many tasks. We have investigated the suitability of applying machine learning to the problem of art identification, which we believe to be a new, but promising field”).

Regarding claim 19, Johnson and Blessing disclose claim 11, Johnson also discloses determination of shape characteristics for each of the plurality of digitized individual strokes associated with the work of art to be analyzed (Figure 4 (b) Johnson specifically discloses “Using an edge-detection-based method developed to trace the contours of strokes, several geometric features are computed, such as the length, orientation, and average curvature for each stroke contour line.”)
Regarding claim 20, Johnson and Blessing disclose claim 19, Johnson also discloses quantifying at least one characteristic from the group including boundary shape, contour smoothness, contour curvature, stroke thickness profile, and relative length, orientation, and average curvature for each stroke contour line.”)
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Blessing as applied to claims 1 and 11 above, and further in view of Nemade (“Detection of Forgery in Art Paintings using Machine Learning”, 2017).
Regarding claims 6 and 16, Johnson and Blessing disclose claims 5 and 15, Johnson and Blessing don’t specifically disclose a recurrent neural network. Nemade discloses a recurrent neural network (Nemade specifically discloses “Keras: It is a Python package used for neural networks implementation that can implement both convolutional networks and recurrent networks individually or combined”). Johnson, Blessing and Nemade are analogous art because they are from the same field of communications. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Johnson and Blessing the recurrent neural network by Nemade. The suggestion/motivation for doing so would have been to increased accuracy making digital detection (Nemade section I Introduction). See also KSR above.
Regarding claims 7 and 17, Johnson, Blessing and Nemade disclose claims 6 and 16, Nemade also discloses deep learning techniques (Nemade specifically discloses “Keras: It is a Python package used for neural networks implementation that can implement both convolutional networks and recurrent networks individually or combined[15].”…”[15] http://machinelearningmastery.com/tutorial-first-neural-network-
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636